DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1-4, 7, 9-10, and 12-13 are objected to because of the following informalities:  
Claim 1, lines 15-16; claim 4, line 4: “the ideal course” should read -- the ideal temporal course -- for clarity and consistency with the previously mentioned object.
Claim 1, line 25: “and checks, whether the gradient” should read -- and checks whether the gradient --, since the insertion of the comma unnecessarily breaks up the limitation.
Claim 1, line 25: “the gradient” should read -- the maximum achievable temporal gradient -- for clarity and consistency with the previously mentioned object.
Claim 1, lines 26-27: “if the freezing criterion is fulfilled” should read -- when the freezing criterion is fulfilled -- in order to positively recite the limitation (i.e. as a condition that must occur in order for the limitation to be relevant).
Claim 2, line 4: “the control operation parameter” should read -- the at least one control operation parameter -- for clarity and consistency with the previously mentioned object.
Claim 3, lines 2-3: “if the freezing criterion is not fulfilled” should read -- when the freezing criterion is not fulfilled -- in order to positively recite the limitation (i.e. as a condition that must occur in order for the limitation to be relevant).
Claim 3, line 5: “the relevant maximum value
Claim 4, line 3: “the achievable temporal gradient” should read -- the maximum achievable temporal gradient -- for clarity and consistency with the previously mentioned object.
Claim 7, lines 5-7: “the maximum achievable temporal gradient determined depending on” should read -- the maximum achievable temporal gradient is determined depending on --.
Claim 7, line 7: “the length of time” should read -- the elapsed length of time -- for clarity and consistency with the previously mentioned object.
Claim 7, lines 7-8: “on the basis of a model” should read -- on a basis of a model --, regardless of what is common as a figure of speech.
Claim 9, line 2; claim 10, line 2: “the jerk criterion” should read -- the predetermined jerk condition -- for clarity and consistency with the previously mentioned object.
Claim 10, line 3: “requires the jerk to be” should read -- requires a jerk produced in the motor vehicle to be -- for clarity and consistency with claim 9 format.
Claim 12 is objected to because it appears to be an independent claim written in dependent form.  It is directed to “a control device for a braking system” in the statutory category of a machine/apparatus while also referring to the method of independent claim 1.  As a dependent claim of a method claim, claim 12 introduces a new statutory category rather than further limiting claim 1 as a method, since what is claimed is actually a machine/apparatus and not a method.  The claim should be rewritten in independent form and include all of the functions supported by the product when executed on a processor, accompanied by payment of any relevant additional fees.  For purposes of examination, claim 12 will treated as an independent claim directed to a machine executing a method (of claim 1).
Claim 13 is objected to because it appears to be an independent claim written in dependent form.  It is directed to “a motor vehicle comprising a driver assistance system and a braking system” in the statutory category of a machine/apparatus.  While the apparatus of claim 13 is tied together through the apparatus of claim 12 (i.e. a control device), it fails to further limit the apparatus of claim 12 
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 3, recites the limitation "the conveyed brake fluid volume”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the conveyed brake fluid volume” in claim 8 is intended be -- a conveyed brake fluid volume --. 
Claim 8, lines 3-4, recite the limitation "the resulting braking pressure”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the resulting braking pressure” in claim 8 is intended be -- a resulting braking pressure --. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6,208,926; hereinafter Wagner; of record in IDS), in view of Bunk et al. (US 2011/0166762; hereinafter Bunk).
Regarding claim 1, Wagner discloses: 
A method for operating a control device (Fig. 1, element 10; and col. 2, lines 15-40) for a braking system of a motor vehicle, (col. 1, lines 6-7) wherein the control device
receives a braking request from a driver assistance system; (Fig. 1, elements 10, 36, and 38; and col. 2, line 15 through col. 3, line 8: A braking request (line 36) is fed to ECU 10 (i.e. braking controller) from a driving speed regulator 38, which is a driver assistance system for regulating vehicle speed.)
determines a target value of a braking operation parameter of the braking system for said braking request; (col. 2, line 41 through col. 3, line 8: A target value of a braking operation is determined as a braking moment to be carried out at the wheels by a wheel brake system.  A target nominal value of deceleration is determined from the braking request, which is the source of the conversion to a target value of a braking operation parameter.  While an input from the brake pedal is initially described as a means to receive a braking request and determine a nominal deceleration value, a speed regulator (i.e. a driver assistance system) may be utilized in substitute to provide factors by which the control unit 10 derives a nominal deceleration signal.)
determines an ideal temporal course for said braking operation parameter, which ideal temporal course gradually leads to the target value in compliance with a predetermined jerk condition; (col. 3, lines 30-67: For a braking request fed as a nominal deceleration factor by the vehicle 
determines a control error of an actual value of the braking operation parameter in relation to the ideal course and determining a request value for a closed-loop controller of a brake pressure pump of the braking system from said control error on the basis of a closed-loop controller unit; (Fig. 2, element 110; col. 3, line 41 through col. 4, line 13: A deceleration regulator 110 is a part of the overall braking controller (ECU 10), so the collective braking controller also acts as a closed-loop controller.  Regulator 110 sets a regulator output signal as a braking moment as a braking operation parameter to be used to achieve the target nominal deceleration through wheel brakes, based on both gradient/slope filtering (i.e. setting an ideal course) and error correction post-processing and in consideration of the ideal course.  Col. 4, lines 36-44: Error comparison of actual vs. target/nominal deceleration values and error comparison of actual vs. target/nominal a brake operation parameter are interchangeable.) and
sets the request value in the closed-loop controller; (Fig. 2, element 110; and col. 3, line 41 through col. 4, line 13: A deceleration regulator 110 is a part of the overall braking controller (ECU 10), so the collective braking controller also acts as a closed-loop controller.  Regulator 110 sets a regulator output signal as a braking moment to be used to achieve the target nominal deceleration, based on both gradient/slope filtering and error correction.) wherein
the control device determines a maximum achievable temporal gradient of the braking operation parameter … , and, … limits at least one control operation parameter of the closed-loop controller unit and/or a gradient of the braking request to a respectively prescribed maximum value. (Fig. 2, element 110; and col. 3, line 41 through col. 4, line 13: A deceleration regulator 110 is a part of the overall braking controller (ECU 10), so the collective braking controller also acts as a closed-loop controller.  Regulator 110 includes further processing of a nominal deceleration signal that has already been filtered in terms of the gradient/change/slope of the braking request.  Col. 3, lines 37-46: The purpose of the magnitude filter is to keep the target nominal value of deceleration within a range that is possible and also to filter out abrupt changes in the slope of nominal value, which is ultimately a regulation of the maximum achievable temporal gradient of the braking operation parameter itself (Fig. 2, outputs 22 and 22; col. 2, line 41 through col. 3, line 8; and col. 3, lines 54-67: nominal deceleration is converted to a braking parameter.). Further, by smoothing out abrupt changes, it is clear that a spike, or high gradient, is one of the considered abrupt changes, and the application of a filter to smooth out these values is effectively limiting the braking operation parameter to a maximum permissible value (i.e. respectively prescribed maximum value.)) 
Wagner does not disclose:
… wherein
the control device determines a maximum achievable temporal gradient of the braking operation parameter using the brake pressure pump and checks, whether the gradient fulfills a predetermined freezing criterion, and, if the freezing criterion is fulfilled, limits at least one control operation parameter of the closed-loop controller unit and/or a gradient of the braking request to a respectively prescribed maximum value.
Bunk, in the same field of endeavor, teaches:
A method for operating a control device for a braking system of a motor vehicle, wherein the control device (Fig. 1, element 10; para. [0001]; and para. [0017]: The hydraulic brake system is a control device because it includes control circuits for controlling vehicle brakes.)
receives a braking request from a driver assistance system; (para. [0028]-[0030]; and para. [0032]-[0033])
determines a target value of a braking operation parameter of the braking system for said braking request; (Fig. 5, elements 50, 51, and “P”; para. [0028]-[0030]; and para. [0032]-[0045]: Lines 50 and 51 in Fig. 5 represents an ideal target amount (50) and an actual controlled amount (51) of brake pressure build-up, both of which achieve a target pressure (i.e. braking operation parameter) “P” within a time window, based on a braking request from a driver assistance system (DAS).)
determines an ideal temporal course for said braking operation parameter, which ideal temporal course gradually leads to the target value … (Fig. 5, lines 50, 51, and “P”; para. [0028]-[0030]; and para. [0032]-[0045]: Lines 50 and 51 in Fig. 5 represents an ideal target amount (50) (i.e. an ideal temporal course) and an actual controlled amount (51) of brake pressure build-up, both of which gradually achieve a target pressure (i.e. braking operation parameter) “P” within a time window, based on a braking request from a driver assistance system (DAS).)
…
sets the request value … ; (Fig. 5, element “P”:  “P” represents a set request value.) wherein
the control device determines a maximum achievable temporal gradient of the braking operation parameter using the brake pressure pump and checks, whether the gradient fulfills a predetermined freezing criterion, and, if the freezing criterion is fulfilled, limits at least one control operation parameter … and/or a gradient of the braking request to a respectively prescribed maximum value. (Fig. 5, line 51 vs. line 50; para. [0005]-[0006]; para. [0008]-[0009]; para. [0044]-[0048]; and para. [0054]: Referring to Fig. 5, line 51 represents a maximum achievable temporal gradient being 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving a braking request, the determining a target value of a braking operation parameter, the determining an ideal temporal course, the determining a control error of an actual value, the determining a maximum achievable temporal gradient of the braking operation parameter, and the limiting at least one control operation parameter of the closed-loop controller unit and/or a gradient of the braking request to a respectively prescribed maximum value of Wagner with the using the brake pressure pump and checks, whether the gradient fulfills a predetermined freezing criterion, and, if the freezing criterion is fulfilled, limits at least one control operation parameter of the closed-loop controller unit and/or a gradient of the braking request to a respectively prescribed maximum value of Bunk for the benefit of reducing the noise level (i.e. smoothing out braking) in the case of a strong braking request in an emergency, since one of ordinary skill in the art would be interested in achieving smoother braking according to Wagner.  (Wagner: col. 2, lines 2-5; and col. 3, lines 41-46:  Smooth (not abrupt) braking operation is desired.  Bunk: para. [0005]-[0007]: The method of Bunk leads to smoother, noise reduced braking.)
claim 2, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein the closed-loop controller unit comprises a closed-loop controller having an I component (integral component) and the I component is limited as the control operation parameter. (Wagner: col. 4, lines 14-52:  An integral component representing a brake moment (i.e. the control operation parameter) is utilized and adapted/controlled/limited based on the error regulation process of the closed-loop controller.)
Regarding claim 3, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein, if the freezing criterion is not fulfilled, (Bunk: Fig. 5, lines 50 and 51; para. [0008]-[0009]; and para. [0054]: There are two points in time that represent a freezing criterion being fulfilled.  At time T2, the freezing criterion is simply that the dead volume has been satisfied.  At time T3, the freezing criterion is that the pressure increase rate finally aligns with the ideal course.) the at least one control operation parameter, (Wagner: Fig. 2, outputs 20 and 22; and col. 3, lines 54-67: The resultant brake moment is the at least one control operation parameter. & Bunk: Fig. 5, pressure “p” over time) as a function of the control error, (Wagner: col. 3, lines 47-67; and col. 4, lines 14-52: Regardless of any freezing condition being fulfilled or not, an output of a control operation parameter (i.e. a brake moment) follows processing in an error control unit.) is allowed to become larger than the relevant maximum value. (Bunk: Fig. 5, lines 50 and 51; para. [0008]-[0009]; and para. [0054]:  From a starting time to time T2, the relevant maximum value is the slope of line 50, but the actual (line 50) pressure built-up is unable to achieve the same rate of increase until a dead volume is accounted for.  At time T2, the pressure build-up is permitted to briefly exceed the rate of increase of the ideal course (line 50) until time T3, when the rate of increase of the actual pressure aligns with the rate of increase of the ideal course.  When this occurs at time T3, the alignment is a second freezing criterion, so the rate exceeding the ideal course rate is allowed prior to fulfilling the freezing criterion.)

Regarding claim 4, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein the freezing criterion requires the achievable temporal gradient to be smaller than a gradient of the ideal course. (Bunk: Fig. 5, lines 51 vs. line 50; and para. [0044]-[0045]: From time T3, a target pressure is achieved at time T1 by the actual pressure increase aligning with curve 50.  The actual pressure increase, which is the maximum achievable temporal gradient based on the design constraints, would need to sometimes be kept below the gradient of the ideal course 50 so as not to exceed the target brake pressure.  It is reasonable to assume that following the ideal curve/course exactly on point (as depicted) is not always possible, and that there are periods of time that the achievable maximum temporal gradient must be kept below the gradient of the ideal course after the freezing criterion has been met, in order to avoid exceeding the target pressure value.)
The same motivation as described in claim 1 above for combining Wagner with Bunk applies to claim 4, with the additional rationale that the individual methods of Bunk, such as the ones mentioned above, are steps within an overall method that, as a whole, help to achieve the benefit already mentioned in claim 1.
Regarding claim 5, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein, after it has been identified the freezing criterion has been fulfilled, (Bunk: Fig. 5, line 51 @ T2; and para. [0008]-[0009]: A first freezing criterion of accounting for the dead volume of pressure build up is met at time T2.) the at least one control operation parameter (Wagner: Fig. 2, outputs 20 and 22; and col. 3, lines 54-67: The resultant brake  is limited after a predetermined waiting time. (Bunk: Fig. 5, line 51 @ T2 and T3; para. [0008]-[0009]; and para. [0054]: A first freezing criterion of accounting for the dead volume of pressure build up is met at time T2, but initially the actual pressure is permitted to exceed an ideal course rate of increase value until time T3, based on a factored version of the predetermined maximum value (the rate of the ideal course).  At time T3 (i.e. after a predetermined waiting time), the actual pressure increase rate is limited to not exceed the ideal course rate.)
The same motivation as described in claim 1 above for combining Wagner with Bunk applies to claim 5, with the additional rationale that the individual methods of Bunk, such as the ones mentioned above, are steps within an overall method that, as a whole, help to achieve the benefit already mentioned in claim 1.
Regarding claim 6, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein the braking operation parameter is a braking moment or a braking pressure or a braking force. (Wagner: col. 2, lines 51-60: The output of the system is a braking operation parameter in the form of a braking moment. & Bunk: Fig. 5, pressure “p”)
The same motivation as described in claim 1 above for combining Wagner with Bunk applies to claim 6.
Regarding claim 7, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein an elapsed length of time starting at the reception of the braking request is determined and for at least one current point in time, (Bunk: Fig. 5, point in time at the start of lines 50 and 51) a current value of the maximum achievable temporal gradient determined (Bunk: Fig. 5, slope of pressure curve 51 at any point in time) depending on a value of the length of time and on the basis of a model of the braking system. (Bunk: Fig. 5, line 51 vs. line 50; para. [0005]-[0006]; para. [0008]-[0009]; para. [0044]-[0048]; and para. [0054]: Referring to Fig. 5, line 51 
The same motivation as described in claim 1 above for combining Wagner with Bunk applies to claim 7, with the additional rationale that the individual methods of Bunk, such as the ones mentioned above, are steps within an overall method that, as a whole, help to achieve the benefit already mentioned in claim 1.
Regarding claim 8, Wagner in view of Bunk discloses or teaches:
The method according to claim 7, wherein the model approximates a functional relationship between the conveyed brake fluid volume and the resulting braking pressure using a second order polynomial. (Bunk: Fig. 4: It would be clear to one of ordinary skill in the art that the type of curve depicted in Fig. 4, demonstrating an exponential (non-linear) but steady increase in pressure “p” as volume “V” increases, is the typical result of a second order polynomial function.  For example, a first order polynomial function forms a linear curve, and a third order polynomial function forms a curve with a steep slope and a negative value component.)

Regarding claim 9, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein the jerk criterion requires a jerk produced in the motor vehicle to be smaller than a predetermined maximum value (Wagner: col. 3, lines 37-46: The purpose of the magnitude filter is to keep the target nominal value of deceleration within a range that is possible and also to filter out abrupt changes in the slope of nominal value.  Further by smoothing out abrupt changes, it is clear that a spike, or high gradient, is one of the considered abrupt changes, and the application of a filter to smooth out these values is effectively limiting the slope to a maximum permissible value.  One of ordinary skill in the art would understand that “jerk” is defined as the slope of acceleration/deceleration, and the jerk is kept below a maximum value via the filtering (i.e. applying a jerk criterion).) when the braking request is set. (Wagner: Fig. 2, element 110; and col. 3, line 41 through col. 4, line 13: A deceleration regulator 110 is a part of the overall braking controller (ECU 10), so the collective braking controller also acts as a closed-loop controller.  Regulator 110 sets a regulator output signal as a braking moment to be used to achieve the target nominal deceleration, based on both gradient/slope/jerk filtering and error correction.) 
Regarding claim 11, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein the braking request is received from one or more of an adaptive cruise control system, a parking assistance system, a braking speed-control system, and a braking speed-limiter. (Bunk: para. [0028]-[0029]: The braking request is received by a DAS that is specifically an adaptive cruise control system.)

Regarding claim 12, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Wagner in view of Bunk discloses or teaches:
A control device for a braking system of a motor vehicle, wherein the control device comprises a processor that is configured to carry out a method according to claim 1. (Wagner: Fig. 1, element 10; col. 1, lines 6-7; and col. 2, lines 15-40)
Regarding claim 13, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Wagner in view of Bunk discloses or teaches:
A motor vehicle (Wagner: col. 1, lines 6-7) comprising a driver assistance system and a braking system, wherein the driver assistance system and the braking system are coupled to one another via a control device according to claim 12. (Wagner: Fig. 1, elements 10, 24, 26, 28, 30, 32, 34, and 38; and col. 2, lines 15-40: A driving speed regulator (38) (i.e. driver assistance system) is coupled to a hydraulic brake system and wheel brakes (24, 26, 28, 30, 32, and 34) (i.e. a braking system), and a coupled by electronic control unit (10) (i.e. control device of claim 12), which carries out the method of claim 1.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bunk, as applied to claim 1 above, and further in view of Nakai et al. (US 2009/048751; hereinafter Nakai; of record in IDS).
Regarding claim 10, Wagner in view of Bunk discloses or teaches:
The method according to claim 1, wherein the jerk criterion (Wagner: col. 3, lines 30-67: For a braking request fed as a nominal deceleration factor by the vehicle speed regulator, the signal is treated with a magnitude filter to limit the slope of the requested nominal value and ultimately its conversion to 
Wagner in view of Bunk does not disclose or teach:
… wherein the jerk criterion requires the jerk to be constant.
Nakai, in the same field of endeavor, teaches:
… wherein the jerk criterion requires the jerk to be constant. (Fig. 4; para. [0061]: The “jerk” is limited to a jerk limit value “aj2” (i.e. a jerk criterion) when requested jerk “aj” (associated with an acceleration request), exceeds “aj2”.  Due to this limiting, the jerk value remains constant at “aj2” for the duration of control cycle “Td” whenever the requested value “aj” exceeds the limit of “aj2”.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 1, and the jerk criterion of Wagner in view of Bunk with the jerk criterion requires the jerk to be constant of Nakai for the benefit of enhancing feedback control to align an actual vehicle acceleration to a target acceleration (Nakai: para. [0003]), which would be of interest to one of ordinary skill in the art due to being a type of function being claimed in the application.  The individual methods of Nakai, such as the one mentioned above, are steps within an overall method that, as a whole, help to achieve the above mentioned benefits.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Heil et al. (US 2018/0265068) teaches characteristic volume-pressure curves during braking, having a second order polynomial relationship, being compared to normal volume-pressure curves to determine whether the relationship is typical and falls within a tolerance range.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/TYLER J LEE/Primary Examiner, Art Unit 3663